                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DETAILXPERTS FRANCHISE
SYSTEMS LLC,

      Plaintiff,                                        Case No. 19-cv-10037
                                                        Hon. Matthew F. Leitman
v.

DECK INC., et al.,

     Defendants.
__________________________________________________________________/

   ORDER DENYING PLAINTIFF’S MOTION FOR A PRELIMINARY
 INJUNCTION AND TEMPORARY RESTRAINING ORDER (ECF No. 20)

      In   this    action,   Plaintiff   DetailXPerts     Franchise   Systems,    LLC

(“DetailXPerts”) alleges, among other things, that Defendants Deck, Inc., Matthew

Deck, and Veronica Deck (collectively, “Deck”) violated a non-compete provision

in the parties’ Franchise Agreement (the “Non-Compete”). DetailXPerts knew of

Deck’s alleged violation of the Non-Compete, at the latest, on August 20, 2018.

More than one year later, on August 23, 2019, DetailXPerts filed a Motion for a

Preliminary Injunction and Temporary Restraining Order in which it asks the Court

to enjoin Deck from violating the Non-Compete. (Mot., ECF No. 20). Because

DetailXPerts unreasonably delayed seeking injunctive relief and is otherwise unable

to establish the propriety of such relief, DetailXPerts’ motion for a preliminary

injunction and temporary restraining order is DENIED.

                                           1
                                           I

      DetailXPerts “provides franchisees with the equipment and training to run a

vehicle-detailing business using a customized steam cleaning process.” (Id.,

PageID.460.) Defendants Matthew Chase Deck and Veronica Deck are principals

of Defendant Deck Inc. (See Third Am. Compl., ECF No. 18, PageID.351–52.)

      On October 30, 2015, Deck entered into a Franchise Agreement with

DetailXPerts. (See Deck Supp. Decl., ECF No. 25-1, PageID.563; Franchise

Agreement, ECF No. 18-1, PageID.357–402.) The Franchise Agreement included

the Non-Compete, which stated in part:

      20.2. Post-Termination Covenant Not to Compete. Upon
      termination or expiration of this Agreement for any reason, the
      Franchisee and its officers, directors, members, managers,
      shareholders, and/or partners agree that, for a period of two years
      commencing on the effective date of termination or
      expiration . . . neither Franchisee, the Principal Manager, nor the
      Franchisee’s officers, directors, shareholders, managers, members
      and/or partners will have any direct or indirect interest . . . in any
      Competitive Business . . . located or operating within 10 miles of the
      former Territory or within 10 miles of the Territory of any other
      franchised, company or affiliate-owned DETAILXPERTS Business.

(Franchise Agreement, ECF No. 18-1, PageID.390.)            The Franchise Agreement

defined a “Competitive Business” as a business offering “(i) vehicle wash and

detailing services or (ii) other products or services the same as . . . those offered and

sold by a [DetailXPerts franchise].” (Id., PageID.389.)




                                           2
      On March 28, 2018, Deck sent DetailXPerts a notice of rescission of the

Franchise Agreement. (See Notice of Rescission, ECF No. 22-2, PageID.503.) Deck

alleged, among other things, that DetailXPerts fraudulently induced Deck to enter

into the Franchise Agreement by making misrepresentations about the average price

that Deck would be able to charge customers for detailing services. (See id.; Supp.

Resp., ECF No. 24, PageID.24.) According to Deck, it would not have purchased a

DetailXPerts franchise – or taken out a $150,000 Small Business Association loan

for the purchase – if it had known the true market rates of washing and detailing

services. (See Deck Supp. Decl., ECF No. 25-1, PageID.564.) Deck’s rescission

notice stated that it would “cease[] operating as a DetailXPerts Franchise” on March

29, 2018. (Notice of Rescission, ECF No. 22-2, PageID.503.)

      On April 13, 2018, DetailXPerts sent Deck a letter denying that Deck had

valid grounds to rescind the Franchise Agreement. (See 4/13/18 Letter, ECF No. 22-

2, PageID.505.)

      On May 14, 2018, DetailXPerts terminated its Franchise Agreement with

Deck based upon Deck’s alleged violations of the Franchise Agreement. (See Notice

of Termination, ECF No. 18-1, PageID.410.)

      On June 28, 2018, Deck initiated arbitration against DetailXPerts for

monetary damages. (See Arb. Demand, ECF No. 22-2, PageID.509–24.) On August

20, 2018, DetailXPerts filed an arbitration counterclaim against Deck. (See Arb.


                                         3
Counterclaim, ECF No. 22-2, PageID.526–33.) In the counterclaim, DetailXPerts

alleged that Deck violated the Non-Compete by “continu[ing] to conduct business

under the [DetailXPerts] franchise name . . . and [performing] detailing services

using the method licensed under the Franchise Agreement.” (Id., PageID.528.)

Thus, by roughly the end of August 2018, DetailXPerts had concluded Deck was

violating the Non-Compete.

      On January 4, 2019, more than three months after determining that Deck was

violating the Non-Compete, DetailXPerts filed this action. (See Compl., ECF No.

1.) In its Complaint, DetailXPerts alleges that Deck is violating the Non-Compete

by “continu[ing] to operate a detailing business.” (Id., PageID.4.)

      Then, on August 23, 2019, more than one year after concluding that Deck was

violating the Non-Compete and nearly nine months after filing this action,

DetailXPerts filed its Motion for a Preliminary Injunction and Temporary

Restraining Order. (See Mot., ECF No. 20.) In that motion, DetailXPerts says that

Deck violated the Non-Compete by “continu[ing] to operate a vehicle-detailing

business in or within ten miles of the territory of its former franchise,” by “providing,

post-termination of the Franchise Agreement, mobile vehicle detailing services to

customers,” and by providing detailing services to customers whom Deck serviced

while Deck was a DetailXPerts franchisee. (Id., PageID.461.) DetailXPerts asks the




                                           4
Court to “issue a preliminary injunction and a temporary restraining order that will

enjoin defendants from violating the [Non-Compete].” (Id., PageID.457.)

      Deck denies that it has violated the Non-Compete. Deck contends that when

it rescinded the Franchise Agreement, it immediately de-identified as a DetailXPerts

franchise, stopped using the DetailXPerts name for advertisements or promotions,

and began operating as a mobile wash and detailing business under the name

ProAuto Fleet Detailing. (See Deck Decl., ECF No. 22-1, PageID.494.)          Deck

represents that it has not and will not use DetailXPerts’ customized steam-cleaning

process. (See Supp. Resp., ECF No. 24, PageID.541.) Rather, Deck claims that it

uses mobile pressure washers to clean the exterior of vehicles and trucks. Deck

insists that this is an “extremely common technique for mobile washing.” (Deck

Decl., ECF No. 22-1, PageID.494–95.) Deck also asserts that all of its “current

customers were solely obtained through the efforts of Deck” and that “[p]otential

mobile washing and detailing commercial customers are commonly known and

discoverable from public sources.” (Supp. Deck Decl., ECF No. 25-1, PageID.564.)

                                         II

      A preliminary injunction, like a temporary restraining order, “is an

extraordinary and drastic remedy.” S. Glazer’s Distribs. of Ohio v. Great Lakes

Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (quoting Munaf v. Geren, 553 U.S.

674, 689–90 (2008)). Although the movant “is not required to prove his case in full


                                         5
at a preliminary injunction hearing,” Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007), a preliminary injunction

should not “be granted lightly,” S. Glazer’s, 860 F.3d at 849. Rather, the remedy

should “only be awarded upon a clear showing that the plaintiff is entitled to such

relief.” Id. (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)).

          A district court balances four factors when considering a motion for a

preliminary injunction or a temporary restraining order: “(1) whether the movant has

a strong likelihood of success on the merits; (2) whether the movant would suffer

irreparable injury absent the injunction; (3) whether the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by

the issuance of an injunction.” Id. (quotations omitted); see also Ohio Republican

Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008) (same four factors for a

temporary restraining order). “[T]hese are factors to be balanced, not prerequisites

to be met.” S. Glazer’s, 860 F.3d at 849. “[N]o one factor is controlling.” Gonzales

v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).

                                            III

          On balance, the four factors weigh against granting DetailXPerts injunctive

relief.

          First, DetailXPerts has not demonstrated a strong likelihood of success on the

merits. On the contrary, both sides have presented plausible arguments concerning


                                             6
the merits of their dispute, and thus at this point, the merits questions presented

appear to be fairly close ones. For instance, DetailXPerts reasonably argues that

Deck’s operation of a competing vehicle-washing business violates the plain

language of the Non-Compete. (See Mot., ECF No. 20, PageID.463–64.)                 Deck

reasonably counters that the provision may be unreasonable and thus unenforceable,

at least in part, and, in addition, that the entire Franchise Agreement may be void

due to fraud by DetailXPerts. (See Supp. Resp., ECF No. 24, PageID.550–55.) The

Court is not yet in a position to definitively resolve any of these issues, but the

Court’s preliminary review of the competing arguments persuades the Court that

both sides have a reasonable basis for their positions. Under these circumstances,

the Court cannot conclude that DetailXPerts has a strong likelihood of success on

the merits.

      Second, DetailXPerts has not shown that it would suffer irreparable harm

absent an injunction. DetailXPerts waited more than one year to seek injunctive

relief after learning of Deck’s alleged breach of the Non-Compete, and DetailXPerts

has no reasonable explanation for that delay. 1 DetailXPerts’ “unreasonable delay in

filing for injunctive relief . . . weigh[s] against a finding of irreparable harm.” Allied


1
  DetailXPerts argues that its delay is justified “because it has been attending to
matters generally involving the present Defendants [and] there has been no lack of
diligence or effective delay in bringing the present request for relief.” (Reply, ECF
No. 29, PageID.631.) The Court is not persuaded that this is a sufficient explanation
for DetailXPerts’ delay.
                                            7
Erecting & Dismantling Co. v. Genesis Equip. & Mfg., Inc., 511 F. App’x 398, 405

(6th Cir. 2013); see also Wells Fargo & Co. v. WhenU.com, Inc., 293 F. Supp. 2d

734, 771–72 (E.D. Mich. 2003) (nine-month delay “in seeking a preliminary

injunction undermines [an] allegation of irreparable harm”).              Moreover,

DetailXPerts has suggested that its claimed damages may be quantified, at least in

large part. Its sole member attests that it is losing approximately $30,000 per month

in gross sales due to Deck’s violation of the Non-Compete. (See Williams Aff., ECF

No. 20, PageID.469.) DetailXPerts’ ability to measure its claimed damages further

cuts against a finding of irreparable harm. The Court is not persuaded that an

injunction is necessary here to protect DetailXPerts from irreparable harm.

      Finally, granting the requested injunction could harm both third parties and

the public interest. The injunction will effectively put Deck out of the vehicle-

washing business within a reasonable distance of its home base. That, in turn, could

well lead to the layoff of Deck’s four employees and will cause Deck to default on

its Small Business Administration loan. (See Supp. Resp., ECF No. 24, PageID.555–

55.) The Court concludes, at a minimum, that DetailXPerts has failed to show that

granting the requested injunction would benefit third parties and serve the public

interest. Accordingly, the third and fourth injunction factors do not weigh in favor

of granting the injunction.




                                         8
      For all of these reasons, the balance of the relevant factors weighs against

granting DetailXPerts’ request for injunctive relief, and the Court declines to enter

a preliminary injunction and/or temporary restraining order against Deck.

                                         IV

      DetailXPerts’   Motion for a Preliminary Injunction and Temporary

Restraining Order (ECF No. 20) is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 18, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 18, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          9
